UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.001-33601 GlobalSCAPE, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2785449 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4500 Lockhill-Selma, Suite 150 San Antonio, Texas (Address of Principal Executive Office) (Zip Code) (210) 308-8267 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo As of November1, 2013, there were 18,780,616 shares of common stock outstanding. Table of Contents GlobalSCAPE Inc. Quarterly Report on Form 10-Q For the Quarter ended September 30, 2013 Table of Contents Page Part I. Financial Information Item1. Financial Statements Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Income 3 Condensed Consolidated Statement of Stockholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 39 Item4. Controls and Procedures 39 PartII. Other Information 40 Item1. Legal Proceedings 40 Item1A Risk Factors 40 Item6. Exhibits 40 Signatures 41 GlobalSCAPE®, CuteFTP®, CuteFTP Pro®, CuteBackup®, DMZ Gateway®, CuteSendIt®, Mail Express are registered trademarks of GlobalSCAPE,Inc. Secure FTP ServerTM, Wide Area File ServicesTM, WAFSTM, CDPTM, Advanced Workflow EngineTM, AWETM, Enhanced File TransferTM, Managed Information XchangeTM, MIXTM, Hosted Enhanced File Transfer ServerTM, EFT ServerTM, CuteFTP LiteTM, CuteFTP HomeTM, Secure Ad Hoc TransferTM, Total Path SecurityTM, Enhanced File Transfer ServerTM, EFT Server EnterpriseTM, Enhanced File Transfer Server Enterprise TM, Total Recall TM, GlobalSCAPE Securely ConnectedTM, and appShieldTM are trademarks of GlobalSCAPE,Inc.TappIn® and TappIn and design are registered trademarks of our wholly-owned subsidiary, TappIn, Inc.-Now Playing TM, TappIn Secure Share TM, Social Share TM, and Enhanced A La Carte Playlist TM, are trademarks of our wholly-owned subsidiary TappIn, Inc. Other trademarks and trade names in this Quarterly Report are the property of their respective owners. 1 Table of Contents GlobalSCAPE, Inc. Condensed Consolidated Balance Sheets (in thousands except per share amounts) (Unaudited) September 30, 2013 December 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $155 and $171 as of September 30, 2013 and December 31, 2012, respectively) Current deferred tax assets Prepaid expenses Total current assets Fixed assets, net Investment in certificate of deposit Intangible assets, net Goodwill Deferred tax asset Other assets 41 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Income tax payable 22 46 TappIn earn out, current portion - Long term debt, current portion Deferred revenue Total current liabilities Deferred revenue, non-current portion Other long term liabilities 60 62 TappIn earn out, non-current portion - Long term debt, non-current portion Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 19,184,197 and 18,846,547 issued September 30, 2013 and December 31, 2012, respectively 19 19 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at September 30, 2013 and December 31, 2012. ) ) Retained earnings ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed and consolidated financial statements. 2 Table of Contents GlobalSCAPE, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (In thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, Operating Revenues: Software licenses $ Maintenance and support Professional services Other Total Revenues Operating Expenses: Cost of revenues Selling, general and administrative expenses Research and development expenses TappIn intangible asset impairment and earnout liability elimination ) - ) - Affiliated entity asset impairment - - Depreciation and amortization Total operating expenses Income (loss) from operations ) ) Other income (expense), net ) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ $ ) Comprehensive income (loss) $ $ ) $ $ ) Net income (loss) per common share - Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed and consolidated financial statements. 3 Table of Contents GlobalSCAPE, Inc. Condensed Consolidated Statement of Stockholders' Equity (In thousands, except share amounts) (Unaudited) Additional Common Stock Paid-in Treasury Retained Shares Amount Capital Stock Earnings Total Balances at December 31, 2012 $
